Exhibit 10.4

 

 

SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

dated as of January 23, 2013

between

CVR Refining, LLC

as Borrower

and

Coffeyville Resources, LLC

as Lender

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CONSTRUCTION

     4   

Section 1.1 Definitions

     4   

Section 1.2 Other Definitional Provisions

     9   

Section 1.3 Accounting Terms and Principles

     9   

ARTICLE II AMOUNT AND TERMS OF THE LOANS

     9   

Section 2.1 Loan Commitment

     9   

Section 2.2 Borrowing Procedure

     9   

Section 2.3 Optional Reduction and Termination of Loan Commitment

     10   

Section 2.4 Repayment of Loans

     10   

Section 2.5 Prepayment

     10   

Section 2.6 Interest on Loans

     10   

Section 2.7 Computation of Interest

     10   

Section 2.8 Evidence of Debt

     10   

Section 2.9 Payments Generally

     10   

Section 2.10 Taxes

     11   

Section 2.11 Illegality

     11   

ARTICLE III CONDITIONS PRECEDENT TO LOANS

     11   

Section 3.1 Conditions to Effectiveness

     11   

Section 3.2 Conditions to Making of each Loan

     12   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     12   

Section 4.1 Corporate Existence; Compliance with Law

     12   

Section 4.2 Power; Authorization; Enforceable Obligations

     12   

Section 4.3 No Legal Bar

     13   

Section 4.4 No Material Litigation

     13   

Section 4.5 No Default

     13   

Section 4.6 Use of Proceeds

     13   

ARTICLE V COVENANTS

     14   

Section 5.1 Delivery of Financial Information

     14   

Section 5.2 Notice of Default

     14   

Section 5.3 Conduct of Business and Maintenance of Existence, etc

     14   



--------------------------------------------------------------------------------

ARTICLE VI EVENTS OF DEFAULT

     14   

Section 6.1 Events of Default

     14   

ARTICLE VII MISCELLANEOUS

     16   

Section 7.1 Notices

     16   

Section 7.2 Waiver; Amendments

     16   

Section 7.3 Expenses; Indemnification

     17   

Section 7.4 Successors and Assigns

     18   

Section 7.5 Governing Law

     18   

Section 7.6 Counterparts; Integration

     18   

Section 7.7 Survival

     18   

Section 7.8 Severability

     18   



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS SENIOR UNSECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of January 23, 2013 by and among Coffeyville Resources, LLC, a
Delaware limited liability company (the “Lender”) and CVR Refining, LLC a
Delaware limited liability company (the “Borrower”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lender make loans to the Borrower
from time to time in an aggregate principal amount of up to $150,000,000; and

WHEREAS, subject to the terms and conditions of this Agreement, the Lender is
willing to make the requested loans to the Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. The following terms used herein shall have the meanings
herein specified (to be equally applicable to both the singular and plural forms
of the terms defined):

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question.

“Agreement” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.

“Applicable Margin” shall mean 3.0% per annum.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Loan Commitment.

“Borrower Affiliate” shall mean the Borrower and each Subsidiary thereof.

“Borrower” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in London are authorized or required by law to close.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Change of Control” shall mean the earlier of the date on which (i) the Lender
ceases to Control, directly or indirectly through one or more intermediaries,
the MLP GP or (ii) the Lender and its Affiliates beneficially own less than the
majority of the equity interests in the MLP.

“Closing Date” shall have the meaning assigned to such term in Section 3.1.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Default” means any of the events specified in Article VI, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Interest” shall have the meaning set forth in Section 2.6(b).

“Default Interest Rate” shall mean the Loan Interest Rate, plus an additional
2% per annum.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Event of Default” shall mean any of the events specified in Article VI,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

“Excluded Taxes” shall mean, with respect to the Lender, taxes imposed on or
measured by its overall net income, franchise taxes, and any branch profits or
similar tax imposed on it by any jurisdiction.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

5



--------------------------------------------------------------------------------

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreements” shall mean all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Indebtedness” shall mean of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or services (other than
trade payables incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property or
assets acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property or assets), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any equity
interests of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation and (j) all obligations of such Person in respect of Hedge
Agreements.

“Interest Period” shall mean, with respect to each Loan, (a) initially, the
period commencing on the borrowing date with respect to such Loan and ending
three months thereafter; and (b) thereafter, each period commencing on the last
day of the immediately

 

6



--------------------------------------------------------------------------------

preceding Interest Period applicable to such Loan and ending three months
thereafter; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following: (i) if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day; (ii) any
Interest Period that would otherwise extend beyond the date final payment is due
on the Loans, shall end on such due date, as applicable; and (iii) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period.

“IPO” means the initial public offering of equity interests in MLP.

“Lender” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.

“Lender Indemnitee” shall mean Lender and each of the directors, officers,
employees, agents, trustees, representatives, attorneys, consultants and
advisors of or to Lender.

“LIBOR” shall mean, with respect to any Loan, the three (3) month LIBOR rate
published in the Wall Street Journal two (2) Business Days before, as
applicable, the initial or each subsequent Interest Period applicable to such
Loan.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan” shall have the meaning set forth in Section 2.1.

“Loan Commitment” shall mean the obligation of the Lender to make Loans
hereunder in an aggregate principal amount at any time outstanding not exceeding
$150,000,000.

“Loan Documents” shall mean, collectively, this Agreement and each Notice of
Borrowing.

“Loan Interest Rate” shall mean, with respect to any Loan, LIBOR applicable to
such Loan plus the Applicable Margin.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations or condition (financial or otherwise)
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations under this Agreement, or (c) the ability of
the Lender to enforce this Agreement.

 

7



--------------------------------------------------------------------------------

“Maturity Date” shall mean January 23, 2019.

“MLP” shall mean CVR Refining, LP, a Delaware limited partnership, and the sole
member of the Borrower.

“MLP GP” shall mean CVR Refining GP, LLC, a Delaware limited liability company.

“Notice of Borrowing” shall have the meaning set forth in Section 2.2.

“Obligations” shall mean, with respect to the Borrower, the unpaid principal of
and interest on (including, without limitation, interest accruing after the
maturity of the Loans of the Borrower and interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, any Loan Document.

“Outstanding Amount” shall mean with respect to Loans on any date, the aggregate
principal amount of Loans outstanding on such date after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

“Payment Office” shall mean the office of the Lender located at 2277 Plaza
Drive, Suite 500 Sugar Land, TX 77479, or such other location as to which the
Lender shall have given written notice to the Borrower.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Quarterly Payment Date” means the last Business Day of March, June, September
and December.

“Subsidiary” shall mean as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto, provided that “Taxes” shall
not include Excluded Taxes.

 

8



--------------------------------------------------------------------------------

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) The terms “Lender” shall include, without limitation, its successors.

Section 1.3 Accounting Terms and Principles. Except as set forth below, all
accounting terms not specifically defined herein shall be construed in
conformity with GAAP and all accounting determinations required to be made
pursuant hereto shall, unless expressly otherwise provided herein, be made in
conformity with GAAP.

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

Section 2.1 Loan Commitment.

(a) Subject to the terms and conditions set forth herein, the Lender agrees to
make revolving loans (each, a “Loan” and, collectively, the “Loans”) to the
Borrower during the Availability Period in an aggregate principal amount at any
time outstanding not to exceed the Loan Commitment.

(b) During the Availability Period, the Borrower shall be entitled to borrow,
prepay or repay, and reborrow the Loans in accordance with the provisions
hereof.

Section 2.2 Borrowing Procedure. The Borrower shall give the Lender written
notice (or telephonic notice promptly confirmed in writing) of each borrowing to
be made by the Borrower substantially in the form of Exhibit A (a “Notice of
Borrowing”), each such Notice of Borrowing to be delivered prior to noon
(Central time) three (3) Business Days before the requested date of each
borrowing. Each Notice of Borrowing shall be irrevocable and shall specify:
(i) the aggregate principal amount of such borrowing (which shall be in an
aggregate principal amount no less than $5,000,000 or any multiple of $1,000,000
in excess thereof, in each case unless otherwise agreed by the Lender) and
(ii) the date of such borrowing (which shall be a Business Day).

 

9



--------------------------------------------------------------------------------

Section 2.3 Optional Reduction and Termination of Loan Commitment.

(a) Upon three (3) Business Days’ written notice to the Lender signed by the
Borrower, the Borrower may terminate the Loan Commitment, or permanently reduce
the Loan Commitment to an amount not less than the then Outstanding Amount of
all Loans, provided that each partial reduction of the Loan Commitment shall be
in integral multiples of $1,000,000 or more (or such lesser amount as agreed by
the Lender).

Section 2.4 Repayment of Loans. On the Maturity Date, the Borrower shall repay
any of its Loans then outstanding in full and shall additionally pay to the
Lender all other sums, if any, then owing or accrued by it under this Agreement.

Section 2.5 Prepayment. Upon three (3) Business Days’ (or such shorter period
agreed by the Lender) written notice from a Borrower to the Lender, the Borrower
may voluntarily prepay in whole or in part its Loans without premium or penalty.

Section 2.6 Interest on Loans.

(a) Each Loan shall accrue interest at the Loan Interest Rate applicable to such
Loan.

(b) The Borrower shall pay interest due and payable on its Loans in arrears on
each Quarterly Payment Date.

(c) While an Event of Default exists or after acceleration of the Loans in
accordance with Article VI, at the option of the Lender, interest on the unpaid
principal amount of the Loans of the Borrower (and any unpaid interest with
respect thereto) will accrue at the Default Interest Rate (the “Default
Interest”). All Default Interest will be payable by the Borrower upon demand by
the Lender.

Section 2.7 Computation of Interest. All computations of interest shall be made
by the Lender on the basis of a year of 360 days. Each determination by the
Lender of an interest amount hereunder shall, except for manifest error, be
final, conclusive and binding for all purposes.

Section 2.8 Evidence of Debt. The Loans made by the Lender shall be evidenced by
one or more accounts or records maintained by the Lender. The accounts or
records maintained by the Lender shall be conclusive absent manifest error of
the amount of the Loans made by the Lender to the Borrower and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Borrower’s Loans.

Section 2.9 Payments Generally. (a) All payments by the Borrower to the Lender
hereunder shall be made to the Lender at the Payment Office in immediately
available funds without setoff or counterclaim. If any payment hereunder shall
be due on a day

 

10



--------------------------------------------------------------------------------

that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of the payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

(b) If on the Maturity Date, insufficient funds are received by and available to
the Lender to pay fully all amounts of principal and interest due hereunder,
such funds shall be applied (i) first, towards payment of interest, and
(ii) second, towards payment of principal due hereunder.

Section 2.10 Taxes. Any and all payments by the Borrower under each Loan
Document shall be made free and clear of and without deduction for any and all
present or future Taxes. If any Taxes shall be required by law to be deducted
from or in respect of any sum payable under any Loan Document to the Lender,
then the Borrower shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of Taxes
applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

Section 2.11 Illegality. Notwithstanding any other provision of this Agreement,
if the Lender determines that it is unlawful for the Lender to make Loans or to
continue to fund or maintain Loans, then, on notice thereof and demand therefor
by the Lender to the Borrower, (i) the obligation of the Lender to make or to
continue Loans shall be suspended, and (ii) if Loans are then outstanding, the
Borrower shall prepay such Loans within 3 Business Days.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS

Section 3.1 Conditions to Effectiveness. This Agreement shall not become
effective until the date (such date, the “Closing Date”) on which each of the
following conditions is satisfied (or waived in accordance with Section 7.2):

(a) The Lender shall have received a counterpart of this Agreement signed by or
on behalf of the Borrower.

(b) No Default or Event of Default shall exist on the Closing Date.

(c) All representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date.

(d) The closing of the IPO shall have occurred.

 

11



--------------------------------------------------------------------------------

Section 3.2 Conditions to Making of each Loan. The obligations hereunder of the
Lender to make each Loan are subject to the satisfaction (or waiver in
accordance with Section 7.2) of the following conditions as of the date each
Loan is made:

(a) The Lender shall have received a signed Notice of Borrowing from the
Borrower requesting the making of a Loan on the date specified therein (which
shall be no later than the last day of the Availability Period).

(b) At the time of and immediately after giving effect to the making of the
requested Loan, the aggregate Outstanding Amount of all Loans shall not be in
excess of the Loan Commitment.

(c) At the time of and immediately after giving effect to the making of the
requested Loan, no Default or Event of Default shall exist.

(d) At the time of and immediately after giving effect to the requested Loan,
all representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of such
date.

(e) The conditions referred to in Clause 3.1 shall previously have been
satisfied.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lender to enter into this Agreement and to make each Loan, the
Borrower hereby represents and warrants to the Lender for itself that:

Section 4.1 Corporate Existence; Compliance with Law. The Borrower and each of
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the limited
liability company power and authority, and the legal right, to own and operate
its property and assets, to lease the property and assets it operates as lessee
and to conduct the business in which it is currently engaged, and (c) is in
compliance with all requirements of applicable law except, to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.2 Power; Authorization; Enforceable Obligations.

(a) The Borrower has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder. The Borrower has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, to authorize the borrowings on the terms and conditions of this Agreement.

 

12



--------------------------------------------------------------------------------

(b) No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required to be
obtained by the Borrower in connection with (i) the borrowings hereunder,
(ii) the execution, delivery, validity or enforceability of this Agreement or
any of the other Loan Documents, or (iii) the performance of this Agreement or
any of the other Loan Documents, except, in each case, for routine consents,
authorizations, filings and notices required to be made in the ordinary course
of business.

(c) This Agreement has been, and, upon execution, each Loan Document shall have
been, duly executed and delivered on behalf of the Borrower.

(d) This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

Section 4.3 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents by the Borrower, the borrowings hereunder
and the use of the proceeds thereof will not violate any applicable law or any
material agreement of the Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any requirement of applicable law or any such agreement.

Section 4.4 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any Borrower
Affiliate of the Borrower, or against any of its or their respective properties
or revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

Section 4.5 No Default. No Default or Event of Default has occurred and is
continuing.

Section 4.6 Use of Proceeds. The proceeds of each Loan shall be used solely to
fund growth capital expenditures.

 

13



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.1 Delivery of Financial Information. The Borrower will deliver to the
Lender such financial or other information in respect of its business and
financial status as the Lender may reasonably require including, but not limited
to, copies of its unaudited quarterly and annual financial statements.

Section 5.2 Notice of Default. The Borrower shall promptly give notice to the
Lender of the occurrence of any Default or Event of Default within five
(5) Business Days after the Borrower knows or has reason to know thereof.

Section 5.3 Conduct of Business and Maintenance of Existence, etc. The Borrower
will (a) (i) preserve, renew and keep in full force and effect its corporate or
other existence and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all agreements and
requirements of applicable law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) The Borrower shall fail to pay the principal of its Loans on the date when
due (including the Maturity Date) in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on its Loans, or any other amount
payable hereunder or under any other Loan Document, within three (3) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof or thereof; or

(b) Any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made or
furnished; or

(c) The Borrower shall default in the observance or performance of any agreement
contained in this Agreement to be performed by it (other than as provided in
clause (a) of this Section 6.1), and such default shall continue unremedied for
a period of 30 days after the earlier of (i) the date on which an officer of the
Borrower becomes aware of such failure and (ii) the date on which written notice
thereof shall have been given to the Borrower by the Lender; or

 

14



--------------------------------------------------------------------------------

(d) (i) The Borrower or any Borrower Affiliate shall fail to make any payment on
any Indebtedness (other than the Obligations) of the Borrower or any the
Borrower Affiliate or on any Guarantee Obligation in respect of Indebtedness of
any other Person, and, in each case, such failure relates to Indebtedness having
a principal amount of $25,000,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and the effect of such failure is to accelerate the maturity of such
Indebtedness, (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness, if the effect of
such event or condition is to accelerate the maturity of such Indebtedness,
(iii) any other event shall occur or condition shall exist under any agreement
or instrument relating to any such Indebtedness, if the effect of such event or
condition is to permit the acceleration of the maturity of such Indebtedness or
(iv) any such Indebtedness shall become or be declared to be due and payable, or
be required to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof;

(e) (i) The Borrower shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of sixty (60) days; or (iii) there shall be commenced against the
Borrower any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) the Borrower shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(f) A Change of Control shall occur;

 

15



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) above, (i) the Loan Commitment shall
terminate immediately and the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, the Lender may, by notice to the Borrower, terminate the Loan
Commitment, whereupon the Loan Commitment shall terminate immediately, and
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices.

(a) Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, and
addressed to the party to be notified as follows:

 

  To the Borrower:   

CVR Refining, LLC

10 East Cambridge Circle Drive

Suite 250

Kansas City, KS 66103

Attn: Chief Financial Officer

  To the Lender:   

Coffeyville Resources, LLC

2277 Plaza Drive, Suite 500

Sugar Land, TX 77479

Attn: Chief Financial Officer

Any party hereto may change its address, telephone number or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto. All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the mail or if delivered, upon delivery.

 

  (b) Effectiveness of Notices. All notices, demands, requests, consents and
other communications described in Section 7.1(a) shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery and (ii) if delivered by mail, when deposited in the mails.

Section 7.2 Waiver; Amendments. No amendment or waiver of any provision of this
Agreement or any other Loan Document nor consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be in
writing and (x) in the

 

16



--------------------------------------------------------------------------------

case of any such waiver or consent, signed by the Lender and (y) in the case of
any other amendment, by the Lender and the Borrower, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

Section 7.3 Expenses; Indemnification.

(a) The Borrower shall be obligated to pay all out-of-pocket costs and expenses
(including, without limitation, but not limited to the reasonable fees, charges
and disbursements of outside counsel for the Lender) incurred by the Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 7.3, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loans.

(b) The Borrower shall be obligated to indemnify each Lender Indemnitee against,
and hold each Lender Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Lender Indemnitee) incurred by any Lender
Indemnitee or asserted against any Lender Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or (ii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Lender Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Lender Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final judgment to have resulted from the gross
negligence or willful misconduct of such Lender Indemnitee or (y) result from a
claim brought by the Borrower against any Lender Indemnitee for breach in bad
faith of such Lender Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final judgment in their favor on such
claim as determined by a court of competent jurisdiction.

(c) The Borrower shall be obligated to pay, and hold the Lender harmless from
and against, any and all present and future stamp, documentary, and other
similar taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein, or any payments due thereunder, and save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

 

17



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, each party shall not assert, and
hereby waives, any claim against any Lender Indemnitee or the other party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, the Loans or the use
of proceeds thereof.

(e) All amounts due under this Section 7.3 shall be payable promptly after
written demand therefor.

Section 7.4 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder, and the Lender
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Borrower. Any other attempted
assignment or transfer by any party hereto shall be null and void. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, each Lender
Indemnitee) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

Section 7.5 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 7.6 Counterparts; Integration. This Agreement may be executed in any
number of counterparts and by electronic means (including “pdf”) and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

Section 7.7 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Lender and shall survive the execution and
delivery of this Agreement and the making of the Loans. The provisions of
Section 7.3 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any provision hereof.

Section 7.8 Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

CVR REFINING, LLC as Borrower By:   /s/ Susan M. Ball   Name: Susan M. Ball  
Title: Chief Financial Officer and Treasurer COFFEYVILLE RESOURCES, LLC as
Lender By:   /s/ Susan M. Ball   Name: Susan M. Ball   Title: Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

[DATE]

Coffeyville Resources, LLC

[Address]

Dear Sirs:

Reference is made to that certain Loan Agreement, dated as of January 23, 2013
(the “Loan Agreement”), by and among Coffeyville Resources, a Delaware limited
liability company (the “Lender”) and CVR Refining, LLC, a Delaware limited
liability company (the “Borrower”).

The Borrower hereby requests the following Loan under the Loan Agreement, and in
that connection the Borrower specifies the following information with respect to
such Loan:

(a) Principal amount of Loan: $[                    ]

(b) Date of Loan: [                    ]

The Borrower hereby certifies as follows:

(c) Immediately after giving effect to the making of the requested Loan, the
aggregate Outstanding Amount of all Loans is not in excess of the Loan
Commitment.

(d) At the time of and immediately after giving effect to the making of the
requested Loan, no Default or Event of Default exists.

(e) At the time of and immediately after giving effect to the making of the
requested Loan, all representations and warranties of the Borrower set forth in
the Loan Documents are true and correct in all material respects on and as of
such date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice of Borrowing to be
executed on the date first written above.

 

CVR REFINING, LLC as Borrower

By:

      Name:   Title: